DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2022 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Mounting device” in claims 12, 17, 25, and 47 because it uses a generic placeholder (i.e., “device”) that is coupled with functional language (i.e., “mounting”) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
“Mounting device” is being interpreted to correspond to a clamp, snap-fit connector, one or more screw, and/or other type of connectors as described in ¶ [0091] of the Applicant’s specification, and equivalents thereof. 
“Light device configured to emit ultraviolet light or visible light” in claims 28 and 48 because it uses a generic placeholder (i.e., “device”) that is coupled with functional language (i.e., “configured to emit ultraviolet light or visible light”) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
“Light device configured to emit ultraviolet light or visible light” does not appear to have corresponding structure described in the specification. For the purposes of examination, the limitation will be given its broadest reasonable interpretation.
“Treatment device configured to deliver treatment energy” in claim 41 because it uses a generic placeholder (i.e., “device”) that is coupled with functional language (i.e., “configured to deliver treatment energy”) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
“Treatment device configured to deliver treatment energy” does not appear to have corresponding structure described in the specification. For the purposes of examination, the limitation will be given its broadest reasonable interpretation.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 12, 21, and 46 are objected to because of the following informalities:  
Claim 12, line 9: --being-- should be placed after “the support structure”;
Claim 12, line 10: a colon should be placed after “configured to” so that it reads “configured to:”;
Claim 21, line 2: the comma after “a head” should be deleted;
Claim 46, line 2: the comma after “a head” should be deleted.  
Appropriate correction is required.

 Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 132 and 100 in Fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 28, 41, and 48 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

With regards to claims 28 and 48, claim limitation “light device configured to emit ultraviolet light or visible light” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function. In this case, the written description is completely devoid of any structure, material, or acts for performing the entire claimed function. Therefore, the claim lacks a written description of the invention and is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.
With regards to claim 41, claim limitation “treatment device configured to deliver treatment energy” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function. In this case, the written description is completely devoid of any structure, material, or acts for performing the entire claimed function. Therefore, the claim lacks a written description of the invention and is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 12, 14-17, 21-26, 28-30, 33, 36-39, 41, 44-50, and 53-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 12 recites “an energy source configured to emit energy from a first location to a second location, or vice versa” in lines 3-4. It appears that the recitation of “vice versa” indicates that the energy source is configured to emit from both an energy-emitting location and an energy-receiving location, but it is unclear based on the specification how an energy source can be configured to do so. The examiner suggests deleting the recitation of “, or vice versa,”. For the purposes of examination, the claims will be interpreted such that the energy source is configured to emit energy only from a first location to a second location. Claims 17, 25, and 47 recite similarly unclear limitations, so the claims are rejected on similar grounds. 
Claim 12 recites “an energy source configured to emit energy from a first location to a second location, or vice versa, wherein a distance between the first location and the second location is variable in response to a movement by a patient ” in lines 3-5 and “the support structure configured to… maintain the energy source at a fixed location with respect to the patient support” in lines 9-14, which is indefinite. It is unclear how the energy source can be configured to emit energy from the first location to the second location or from the second location to the first location while also being in a fixed position. In other words, it is not clear how it is possible for the energy source to be configured to emit energy from one location or another while also being at a fixed position. The Examiner suggests deleting the recitation of “or vice versa”. 
	Claim 12 recites “the energy after the energy is reflected from the patient” in lines 16-17. Based on the Examiner’s understanding of the specification, energy emitted from the energy source is different from energy that is reflected from the patient. Therefore, the above limitation introduces a new “energy” that has insufficient antecedent basis in the claim. For the purposes of examination, the recitation will be interpreted to be “reflected energy after the emitted energy is reflected from the patient”. Claims 17, 25, and 47 recite similarly unclear limitations and are rejected on similar grounds.
	Claims 2-7, 14-16, 21-24, 28-30, 33, 36-39, 41, 53, and 57-58 are rejected by virtue of their dependence from claim 12. 
Claim 54 is rejected by virtue of its dependence from claim 17. 
Claims 26 and 55 are rejected by virtue of their dependence from claim 25. 
Claims 44-46, 48-50, and 56 are rejected by virtue of their dependence from claim 47. 
	Claim 4 recites “the receiver is at the second location and is configured to receive the energy directly from the energy source” in lines 1-2. Claim 12 also recites “the processor is configured to repeatedly determine the characteristic associated with the patient based on the energy after the energy is reflected from the patient while the support structure maintains the energy source at the fixed location with respect to the patient support”. These recitations are unclear in light of the specification. Paragraph [0108] indicates that, in the embodiment where the receiver receives the energy directly from the patient as indicated in claim 4, the energy source is coupled to the patient and is at a different location from the energy source. This embodiment does not measure the movement of the patient based on a reflection of the energy as indicated in claim 12. Therefore it is unclear, based on the specification, how the processor can determine the characteristic associated with the patient based on reflected energy while the receiver also receives energy directly from the energy source. 
	Claim 5 recites “reflected energy” in line 2. Claim 12 recites “the energy after the energy is reflected from the patient” in lines 16-17, which indicates a reflected energy. It is unclear if these recitations are the same as, related to, or different from each other. For the purposes of examination, the recitation in claim 5 will be interpreted to be “the reflected energy”. The recitation in claim 12 will be interpreted to be “reflected energy after the energy emitted from the energy source is reflected from the patient”. 
Claims 6-7 are rejected by virtue of their dependence from claim 5
	Claim 14 recites “the characteristic comprises a breathing characteristic, and the processor is configured to determine the breathing characteristic of the patient”. Claim 12 recites “the processor is configured to determine a characteristic associated with the patient based on a time-of-flight technique” in lines 6-7. It is unclear whether the recitation of “the processor is configured to determine the breathing characteristic of the patient” in claim 14 refer to the same determination as that of claim 12 or refers to a different determination. The Examiner suggests deleting the recitation of “, and the processor is configured to determine the breathing characteristic of the patient”. 
	Claim 15 is rejected by virtue of its dependence from claim 14. 
With regards to claims 28 and 48, claim limitation “light device configured to emit ultraviolet light or visible light” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In this case, the written description is completely silent on any structure, material, or acts for performing the entire claimed function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 29 recites “energy” in line 2. Claim 12 recites “energy” in line 3. It is unclear if these refer the same, different, or related energies. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear (e.g., when multiple elements have similar or the same labels, clear distinct identifiers such as “first” and “second” should be used to clearly differentiate the elements). For the purposes of examination, the recitation in claim 12 will be interpreted to be a “first energy”, and the recitation in claim 29 will be interpreted to be a “second energy”. 
With regards to claims 41, claim limitation “treatment device configured to deliver treatment energy” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In this case, the written description is completely silent on any structure, material, or acts for performing the entire claimed function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph
Claim 47 recites “wherein at least one of the energy source or the energy receiver is mounted to a patient support via a mounting device” in lines 12-13, which indicates that the energy source may not be mounted to a patient support via the mounting device. Claim 47 also recites “a telescopic arm extends from an end of the vertical support over the patient support to maintain the energy source at a location above the patient support” in lines 15-18, which, in light of the specification, suggests that the energy source is mounted to the patient support. Such conflicting recitations creates confusion as to whether the energy source is or isn’t mounted to the patient support. The Examiner suggests amending the recitation in lines 15-18 to be “a telescopic arm extends from an end of the vertical support over the patient support to maintain the at least one of the energy source or the energy receiver at a location above the patient support”
Claim 53 recites “the processor is configured to use time-of-flight data as breathing amplitudes or breathing phases” in lines 1-3.  Time-of-flight data alone is not understood to be an equivalent of breathing amplitudes or breathing phases. Therefore, it is unclear what it means to “use time-of-flight data as breathing amplitudes or breathing phases”. For the purposes of examination, claim 53 will be interpreted such that the time-of-flight data is used in the determination of breathing amplitudes or breathing phases.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 5-7, 12, 14-17, 21, 24-26, 28, 39, 44-48, and 53-58 are rejected under 35 U.S.C. 103 as being unpatentable over Garn (U.S. Pub. No. 2017/0215772) in view of Heywang-Koebrunner (U.S. Pat. No. 6,110,112) and Kim (U.S. Pub. No. 2014/0343421 A1) 
Regarding claim 12, Garn discloses: An apparatus for patient position or motion monitoring (Abstract), comprising: an energy source configured to emit energy from a first location to a second location (Fig. 1 and ¶ [0082] discloses a detector unit 20 for measuring a distance of between the person 1 and a predetermined position set relative to the detector unit 20; ¶ [0085] disclose a detector unit 20 which may be a time-of flight camera. The Examiner notes that time-of-flight cameras necessarily emit energy from a location to second locations and then receive reflected energy), or vice versa, wherein a distance between the first location and the second location is variable in response to a movement by a patient (¶ [0049] discloses the identification of respiratory movements, which indicates that the distance between the detector 20 and the person 1 is variable; see ¶ [0088] with regards to the determination of the distances at successive recording times); and a processor configured to determine a characteristic associated with the patient based on a time-of-flight technique (¶¶ [0101] [0105]-[0107] disclose the determination of a temporal signal s(t) which can be used to identify a depth of respiration T, wherein the temporal signal is based on data from the detector unit 20; ¶ [0082] discloses a processing unit 50 for performing the numerical processing steps; ¶ [0085] disclose a detector unit 20 which may be a time-of flight camera); wherein the processor is configured to repeatedly determine the characteristic associated with the patient based on the energy after the energy is reflected from the patient while the energy source remains at a fixed location with respect to the patient support (¶ [0111] discloses the successive determination of T at all times within the segments; Fig. 1 and ¶ [0082] depict the detector unit 20 being maintained at a fixed location)
Garn does not disclose wherein the apparatus further comprises a support structure having a mounting device, a vertical support, and an extending arm, the support structure configured to mount on a patient support via the mounting device at a mounting location that is above a base of the patient support, and maintain the energy source at a fixed position with respect to the patient support, wherein, when mounted, the vertical support extends vertically from the mounting device and the extending arm extends from an end of the vertical support over the patient support. 
In the same field of energy delivering systems for determining movement, Heywang-Koebrunner discloses a support structure having a mounting device, a vertical support, and an extending arm (Figs. 1 and 4 depict a guide apparatus 10; Col. 3, lines 40-57 disclose carriage rails (i.e., mounting devices) being used as an alternative to the roller system 22; Fig. 1 and Col. 3, lines 40-57 disclose carriage 16 (i.e., vertical support); Fig. 4 and Col. 4, lines 26-40 disclose a first rod assembly 40 which allow for the ultrasonic applicator 14 to extend vertically (i.e., extending arm)) , the support structure configured to mount on a patient support via the mounting device at a mounting location that is above a base of the patient support (Col. 3, lines 40-57  disclose the carriage rails being used; Fig. 1 depicts roller system 22 being mounted on top of a support of the couch 4 which is above a base of the patient table 4), and maintain the energy source at a fixed position with respect to the patient support (Fig. 1 depicts the ultrasound applicator 14 being maintained at a fixed location relative to the patient table 4), wherein, when mounted, the vertical support extends vertically from the mounting device and the extending arm extends from an end of the vertical support over the patient support (Fig. 1 depicts carriage 16 extending vertically from the system of rollers 22, and the first rod assembly 40 extends from a top end of the carriage 16). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the apparatus further comprises a support structure having a mounting device, a vertical support, and an extending arm, the support structure configured to mount on a patient support via the mounting device at a mounting location that is above a base of the patient support, and maintain the energy source at a fixed position with respect to the patient support, wherein, when mounted, the vertical support extends vertically from the mounting device and the extending arm extends from an end of the vertical support over the patient support, as taught by Heywang-Koebrunner, in order to allow the device to be secured in a set position over the patient so as to ensure accurate continuous measurements and analysis.
The above combination does not disclose that the mounting device is mounted to the patient support. 
In the same field of energy delivering systems for determining movement, Heywang-Koebrunner discloses a mounting device is mounted to the patient support  (Col. 2, lines 1-6 discloses guide apparatus that glides on rails that are attached to the longitudinal sides of the patient table). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carriage rails of the above combination in view of Heywang-Koebrunner to incorporate that the carriage rails are mounted to the patient support, as taught by Heywang-Koebrunner, to improve the security of the device in relation to the patient support (e.g., to prevent the device from being accidently bumped off the patient support). 
The above combination is silent with regards to whether the extending arm is a telescopic arm. 
In the same field of positioning energy delivering systems, Kim discloses a telescopic arm movably attached to a supporting frame (¶ [0039] and Fig. 1 depict a telescopic arm 30) and having an energy source attached to an end of the telescopic arm (¶ [0060]). It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have substituted the extending arm of the above combination in view of Heywang-Koebrunner with the telescopic arm as taught by Kim. Because both elements are capable of vertically positioning an energy source in relation to a supporting frame, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 

Regarding claim 2, Garn in view of Heywang-Koebrunner and Kim discloses the apparatus of claim 12. Garn further discloses wherein the energy source is configured to emit energy from the first location to the second location, not from the second location to the first location (Fig. 1 and ¶ [0085] disclose that the detector unit is TOF camera which emits energy from a first location). 

Regarding claim 3, Garn in view of Heywang-Koebrunner and Kim discloses the apparatus of claim 2. Garn further discloses further comprising a receiver configured to operate with the energy source (¶ [0085] discloses a TOF camera. The Examiner notes that a TOF camera has a receiver configured to receive reflected energy).

Regarding claim 5, Garn in view of Heywang-Koebrunner and Kim discloses the apparatus of claim 3. Garn further discloses wherein the receiver is configured to receive reflected energy from the second location (Fig. 1 depicts a detector unit 20 in relation to the patient; ¶ [0085] discloses a TOF camera. The Examiner notes that a TOF camera has a receiver configured to receive reflected energy from an object).

Regarding claim 6, Garn in view of Heywang-Koebrunner and Kim discloses the apparatus of claim 5. Garn further discloses wherein the receiver is closer to the first location than the second location (¶ [0085] discloses a TOF camera. The Examiner notes that the receiver of the TOF camera is closer to the emitter of the TOF camera than the person 1).

Regarding claim 7, Garn in view of Heywang-Koebrunner and Kim discloses the apparatus of claim 6. Garn further discloses wherein the receiver and the energy source are integrated into a single device (¶ [0085] discloses a TOF camera. The Examiner notes that an emitter and receiver are integrated into the TOF camera).

Regarding claim 14, Garn in view of Heywang-Koebrunner and Kim discloses the apparatus of claim 12. Garn further discloses wherein the characteristic comprises a breathing characteristic, and the processing unit is configured to determine the breathing characteristic of the patient (¶¶ [0101] [0105]-[0107] disclose the determination of a temporal signal s(t) which can be used to identify a depth of respiration T, wherein the temporal signal is based on data from the detector unit 20. The depth of respiration is a breathing characteristic. ¶ [0082] discloses a processing unit 50 for carrying out the numerical processing).

Regarding claim 15, Garn in view of Heywang-Koebrunner and Kim discloses the apparatus of claim 14. Garn further discloses wherein the breathing characteristic comprises a breathing amplitude, a breathing phase, a period of a respiratory cycle, a breathing pattern, or any combination of the foregoing (¶¶ [0101] [0105]-[0107] disclose the determination of a temporal signal s(t) which can be used to identify a depth of respiration T, wherein the temporal signal is based on data from the detector unit 20. The depth of respiration is a breathing amplitude).

Regarding claim 16, Garn in view of Heywang-Koebrunner and Kim discloses the apparatus of claim 12. Garn further discloses a receiver configured to operate with the energy source (¶ [0085] discloses a TOF camera. The Examiner notes that a TOF camera has a receiver configured to receive reflected energy).

Regarding claim 17, Garn discloses: An apparatus for patient position or motion monitoring (Abstract), the apparatus comprising: an energy source configured to emit energy from a first location to a second location (Fig. 1 and ¶ [0082] discloses a detector unit 20 for measuring a distance of between the person 1 and a predetermined position set relative to the detector unit 20; ¶ [0085] disclose a detector unit 20 which may be a time-of flight camera. The Examiner notes that time-of-flight cameras necessarily emit energy from a location to a plurality of second locations and then receive reflected energy), or vice versa, wherein a distance between the first location and the second location is variable in response to a movement by a patient (¶ [0049] discloses the identification of respiratory movements, which indicates that the distance between the detector 20 and the person 1 is variable; see ¶ [0088] with regards to the determination of the distances at successive recording times); and a processor configured to receive an input that is based on the emitted energy, and to determine a characteristic associated with the patient based on the input (¶¶ [0101] [0105]-[0107] disclose the determination of a temporal signal s(t) which can be used to identify a depth of respiration T, wherein the temporal signal is based on data from the detector unit 20; ¶ [0082] discloses a processing unit 50 for performing the numerical processing steps; ¶ [0085] disclose a detector unit 20 which may be a time-of flight camera); a receiver configured to operate with the energy source to receive the energy after the energy is reflected from the patient (Fig. 1 depicts a detector unit 20 in relation to the patient; ¶ [0085] discloses a TOF camera. The Examiner notes that a TOF camera has a receiver configured to receive reflected energy from an object).
Garn does not disclose wherein the apparatus further comprises a support structure having a mounting device, a vertical support, and an extending arm, the mounting device is configured to mount at least one of the energy source or the receiver on a patient support at a mounting location that is above a base of the patient support, and, when mounted, the vertical support extends vertically from the mounting device and the extending arm extends from an end of the vertical support over the patient support. 
In the same field of energy delivering systems for determining movement, Heywang-Koebrunner discloses a support structure having a mounting device, a vertical support, and an extending arm (Figs. 1 and 4 depict a guide apparatus 10; Col. 3, lines 40-57 disclose carriage rails (i.e., mounting devices) being used as an alternative to the roller system 22; Fig. 1 and Col. 3, lines 40-57 disclose carriage 16 (i.e., vertical support); Fig. 4 and Col. 4, lines 26-40 disclose a first rod assembly 40 which allow for the ultrasonic applicator 14 to extend vertically (i.e., extending arm)) , the support structure configured to mount on a patient support via the mounting device at a mounting location that is above a base of the patient support (Col. 3, lines 40-57  disclose the carriage rails being used; Fig. 1 depicts roller system 22 being mounted on top of a support of the couch 4 which is above a base of the patient table 4), and maintain the energy source at a fixed position with respect to the patient support (Fig. 1 depicts the ultrasound applicator 14 being maintained at a fixed location relative to the patient table 4), wherein, when mounted, the vertical support extends vertically from the mounting device and the extending arm extends from an end of the vertical support over the patient support (Fig. 1 depicts carriage 16 extending vertically from the system of rollers 22, and the first rod assembly 40 extends from a top end of the carriage 16). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the apparatus further comprises a support structure having a mounting device, a vertical support, and an extending arm, the mounting device is configured to mount at least one of the energy source or the receiver on a patient support at a mounting location that is above a base of the patient support, and, when mounted, the vertical support extends vertically from the mounting device and the extending arm extends from an end of the vertical support over the patient support, as taught by Heywang-Koebrunner, in order to allow the device to be secured in a set position over the patient so as to ensure accurate continuous measurements and analysis.
The above combination does not disclose that the mounting device is mounted to the patient support. 
In the same field of energy delivering systems for determining movement, Heywang-Koebrunner discloses a mounting device is mounted to the patient support  (Col. 2, lines 1-6 discloses guide apparatus that glides on rails that are attached to the longitudinal sides of the patient table). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carriage rails of the above combination in view of Heywang-Koebrunner to incorporate that the carriage rails are mounted to the patient support, as taught by Heywang-Koebrunner, to improve the security of the device in relation to the patient support (e.g., to prevent the device from being accidently bumped off the patient support). 
The above combination is silent with regards to whether the extending arm is a telescopic arm. 
In the same field of positioning energy delivering systems, Kim discloses a telescopic arm movably attached to a supporting frame (¶ [0039] and Fig. 1 depict a telescopic arm 30) and having an energy source attached to an end of the telescopic arm (¶ [0060]). It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have substituted the extending arm of the above combination in view of Heywang-Koebrunner with the telescopic arm as taught by Kim. Because both elements are capable of vertically positioning an energy source in relation to a supporting frame, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 

Regarding claim 21, Garn in view of Heywang-Koebrunner and Kim discloses the apparatus of claim 16. Garn further discloses: wherein the energy source or the receiver has an operative position that is above a torso, a belly, or a head, of the patient (Figure 1 shows wherein the device is positioned above the torso or belly of a subject 10).

Regarding claim 24, Garn in view of Heywang-Koebrunner and Kim discloses the apparatus of claim 16. The above combination further discloses at least one of the energy source or the receiver is moveably mounted to the support structure (Fig. 1 and Col. 4, lines 27-29 of Heywang-Koebrunner disclose the ultrasound applicator 14 being movably connected to the carriage 16).

Regarding claim 25, Garn discloses: An apparatus for patient position or motion monitoring (Abstract), the apparatus comprising: an energy source configured to emit energy from a first location to a second location (Fig. 1 and ¶ [0082] discloses a detector unit 20 for measuring a distance of between the person 1 and a predetermined position set relative to the detector unit 20; ¶ [0085] disclose a detector unit 20 which may be a time-of flight camera. The Examiner notes that time-of-flight cameras necessarily emit energy from a location to a plurality of second locations and then receive reflected energy), or vice versa, wherein a distance between the first location and the second location is variable in response to a movement by a patient (¶ [0049] discloses the identification of respiratory movements, which indicates that the distance between the detector 20 and the person 1 is variable; see ¶ [0088] with regards to the determination of the distances at successive recording times); and a processor configured to receive an input that is based on the emitted energy, and to determine a characteristic associated with the patient based on the input (¶¶ [0101] [0105]-[0107] disclose the determination of a temporal signal s(t) which can be used to identify a depth of respiration T, wherein the temporal signal is based on data from the detector unit 20; ¶ [0082] discloses a processing unit 50 for performing the numerical processing steps; ¶ [0085] disclose a detector unit 20 which may be a time-of flight camera); a receiver configured to operate with the energy source to receive the energy after the energy is reflected from the patient (Fig. 1 depicts a detector unit 20 in relation to the patient; ¶ [0085] discloses a TOF camera. The Examiner notes that a TOF camera has a receiver configured to receive reflected energy from an object).
Garn does not disclose wherein the apparatus further comprises a support structure having a mounting device, a vertical support, and an extending arm, the mounting device is configured to mount at least one of the energy source or the receiver on a patient support at a mounting location that is above a base of the patient support, wherein at least one of the energy source or the receiver is mounted to the support structure; and, when mounted, the vertical support extends vertically from the mounting device and the extending arm extends from an end of the vertical support to support the at least one of the energy source or the receiver above a torso, a belly, or a head of the patient while the patient is being supported on the patient support. 
In the same field of energy delivering systems for determining movement, Heywang-Koebrunner discloses a support structure having a mounting device, a vertical support, and an extending arm (Figs. 1 and 4 depict a guide apparatus 10; Col. 3, lines 40-57 disclose carriage rails (i.e., mounting devices) being used as an alternative to the roller system 22; Fig. 1 and Col. 3, lines 40-57 disclose carriage 16 (i.e., vertical support); Fig. 4 and Col. 4, lines 26-40 disclose a first rod assembly 40 which allow for the ultrasonic applicator 14 to extend vertically (i.e., extending arm)) , the support structure configured to mount on a patient support via the mounting device at a mounting location that is above a base of the patient support (Col. 3, lines 40-57  disclose the carriage rails being used; Fig. 1 depicts roller system 22 being mounted on top of a support of the couch 4 which is above a base of the patient table 4), and maintain the energy source at a fixed position with respect to the patient support (Fig. 1 depicts the ultrasound applicator 14 being maintained at a fixed location relative to the patient table 4), wherein, when mounted, the vertical support extends vertically from the mounting device and the extending arm extends from an end of the vertical support over the patient support to support the at least one of the energy source or the receiver above a torso, a belly, or a head of the patient while the patient is being supported on the patient support (Figs. 1 and 4 depict carriage 16 extending vertically from the system of rollers 22, and the first rod assembly 40 extends from a top end of the carriage 16; Fig. 1 depicts the ultrasound applicator 14 being over a torso or a belly of the patient while they’re being supported on the patient support). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the apparatus further comprises a support structure having a mounting device, a vertical support, and an extending arm, the mounting device is configured to mount at least one of the energy source or the receiver on a patient support at a mounting location that is above a base of the patient support, wherein at least one of the energy source or the receiver is mounted to the support structure; and, when mounted, the vertical support extends vertically from the mounting device and the extending arm extends from an end of the vertical support to support the at least one of the energy source or the receiver above a torso, a belly, or a head of the patient while the patient is being supported on the patient support, as taught by Heywang-Koebrunner, in order to allow the device to be secured in a set position over the patient so as to ensure accurate continuous measurements and analysis.
The above combination does not disclose that the mounting device is mounted to the patient support. 
In the same field of energy delivering systems for determining movement, Heywang-Koebrunner discloses a mounting device is mounted to the patient support  (Col. 2, lines 1-6 discloses guide apparatus that glides on rails that are attached to the longitudinal sides of the patient table). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carriage rails of the above combination in view of Heywang-Koebrunner to incorporate that the carriage rails are mounted to the patient support, as taught by Heywang-Koebrunner, to improve the security of the device in relation to the patient support (e.g., to prevent the device from being accidently bumped off the patient support). 
The above combination is silent with regards to whether the extending arm is a telescopic arm. 
In the same field of positioning energy delivering systems, Kim discloses a telescopic arm movably attached to a supporting frame (¶ [0039] and Fig. 1 depict a telescopic arm 30) and having an energy source attached to an end of the telescopic arm (¶ [0060]). It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have substituted the extending arm of the above combination in view of Heywang-Koebrunner with the telescopic arm as taught by Kim. Because both elements are capable of vertically positioning an energy source in relation to a supporting frame, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 

Regarding claim 26, Garn in view of Heywang-Koebrunner and Kim discloses the apparatus of claim 25. The above combination further discloses that the energy source or the receiver is at least one of rotatably or slidably mounted to the support structure (Fig. 1 and Col. 4, lines 27-29 of Heywang-Koebrunner disclose the ultrasound applicator 14 being slidably connected to the carriage 16) 

Regarding claim 28, Garn in view of Heywang-Koebrunner and Kim discloses the apparatus of claim 12. Garn further discloses: wherein the energy source comprises an ultrasound device, a laser device, an infrared device, or a light device configured to emit ultraviolet light or visible light (¶ [0085] discloses the use of a time-of-flight camera which necessarily includes a laser device, infrared device, or a light device configured to emit ultraviolet light or visible light).

Regarding claim 39, Garn in view of Heywang-Koebrunner and Kim discloses the apparatus of claim 12. Garn further discloses a medical device (¶ [0070] discloses a microphone configured to measure an audio signal in a medical setting).

Regarding claim 47, Garn discloses: A method for determining a breathing of a patient (Abstract), the method comprising: emitting energy from an energy source from a first location to a second location (Fig. 1 and ¶ [0082] discloses a detector unit 20 for measuring a distance of between the person 1 and a predetermined position set relative to the detector unit 20; ¶ [0085] disclose a detector unit 20 which may be a time-of flight camera. The Examiner notes that time-of-flight cameras necessarily emit energy from a location to a plurality of second locations and then receive reflected energy), or vice versa, wherein a distance between the first location and the second location is variable in response to a movement by a patient (¶ [0049] discloses the identification of respiratory movements, which indicates that the distance between the detector 20 and the person 1 is variable; see ¶ [0088] with regards to the determination of the distances at successive recording times); and generating an input by a receiver that is configured to receive the energy after the energy is reflected from the patient (Fig. 1 depicts a detector unit 20 in relation to the patient; ¶ [0085] discloses a TOF camera. The Examiner notes that a TOF camera has a receiver configured to receive reflected energy from an object), receiving, by a processor, the input from the energy receiver; and determining, using the processor, a characteristic of the patient based on the input from the energy receiver (¶¶ [0101] [0105]-[0107] disclose the determination of a temporal signal s(t) which can be used to identify a depth of respiration T, wherein the temporal signal is based on data from the detector unit 20; ¶ [0082] discloses a processing unit 50 for performing the numerical processing steps; ¶ [0085] disclose a detector unit 20 which may be a time-of flight camera)
Garn does not disclose wherein the at least one of the energy source or the energy receiver is mounted to a patient support via a mounting device at a mounting location that is above a base of the patient support, wherein, when mounted, a vertical support extends vertically from the mounting device and an extending arm extends from an end of the vertical support to support the at least one of the energy source or the receiver above a torso, a belly, or a head of the patient while the patient is being supported on the patient support. 
In the same field of energy delivering systems for determining movement, Heywang-Koebrunner discloses a support structure having a mounting device, a vertical support, and an extending arm (Figs. 1 and 4 depict a guide apparatus 10; Col. 3, lines 40-57 disclose carriage rails (i.e., mounting devices) being used as an alternative to the roller system 22; Fig. 1 and Col. 3, lines 40-57 disclose carriage 16 (i.e., vertical support); Fig. 4 and Col. 4, lines 26-40 disclose a first rod assembly 40 which allow for the ultrasonic applicator 14 to extend vertically (i.e., extending arm)) , the support structure configured to mount on a patient support via the mounting device at a mounting location that is above a base of the patient support (Col. 3, lines 40-57  disclose the carriage rails being used; Fig. 1 depicts roller system 22 being mounted on top of a support of the couch 4 which is above a base of the patient table 4), and maintain the energy source at a fixed position with respect to the patient support (Fig. 1 depicts the ultrasound applicator 14 being maintained at a fixed location relative to the patient table 4), wherein, when mounted, the vertical support extends vertically from the mounting device and the extending arm extends from an end of the vertical support over the patient support to support the at least one of the energy source or the receiver above a torso, a belly, or a head of the patient while the patient is being supported on the patient support (Figs. 1 and 4 depict carriage 16 extending vertically from the system of rollers 22, and the first rod assembly 40 extends from a top end of the carriage 16; Fig. 1 depicts the ultrasound applicator 14 being over a torso or a belly of the patient while they’re being supported on the patient support). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate wherein the apparatus further comprises a support structure having a mounting device, a vertical support, and an extending arm, the mounting device is configured to mount at least one of the energy source or the receiver on a patient support at a mounting location that is above a base of the patient support, wherein at least one of the energy source or the receiver is mounted to the support structure; and, when mounted, the vertical support extends vertically from the mounting device and the extending arm extends from an end of the vertical support to support the at least one of the energy source or the receiver above a torso, a belly, or a head of the patient while the patient is being supported on the patient support, as taught by Heywang-Koebrunner, in order to allow the device to be secured in a set position over the patient so as to ensure accurate continuous measurements and analysis.
The above combination does not disclose that the mounting device is mounted to the patient support. 
In the same field of energy delivering systems for determining movement, Heywang-Koebrunner discloses a mounting device is mounted to the patient support  (Col. 2, lines 1-6 discloses guide apparatus that glides on rails that are attached to the longitudinal sides of the patient table). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carriage rails of the above combination in view of Heywang-Koebrunner to incorporate that the carriage rails are mounted to the patient support, as taught by Heywang-Koebrunner, to improve the security of the device in relation to the patient support (e.g., to prevent the device from being accidently bumped off the patient support). 
The above combination is silent with regards to whether the extending arm is a telescopic arm. 
In the same field of positioning energy delivering systems, Kim discloses a telescopic arm movably attached to a supporting frame (¶ [0039] and Fig. 1 depict a telescopic arm 30) and having an energy source attached to an end of the telescopic arm (¶ [0060]). It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have substituted the extending arm of the above combination in view of Heywang-Koebrunner with the telescopic arm as taught by Kim. Because both elements are capable of vertically positioning an energy source in relation to a supporting frame, it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 

Regarding claim 44, Garn in view of Heywang-Koebrunner and Kim discloses the apparatus of claim 47. Garn further discloses wherein the characteristic comprises a breathing characteristic (¶¶ [0101] [0105]-[0107] disclose the determination of a temporal signal s(t) which can be used to identify a depth of respiration T, wherein the temporal signal is based on data from the detector unit 20. The depth of respiration is a breathing characteristic.).

Regarding claim 45, Garn in view of Heywang-Koebrunner and Kim discloses the apparatus of claim 44. Garn further discloses wherein the breathing characteristic comprises a breathing amplitude, a breathing phase, a period of a respiratory cycle, a breathing pattern, or any combination of the foregoing (¶¶ [0101] [0105]-[0107] disclose the determination of a temporal signal s(t) which can be used to identify a depth of respiration T, wherein the temporal signal is based on data from the detector unit 20. The depth of respiration is a breathing amplitude).

Regarding claim 46, Garn in view of Heywang-Koebrunner and Kim discloses the apparatus of claim 47. Garn further discloses: wherein the energy source or the energy receiver is above a torso, a belly, or a head, of the patient (Figure 1 shows wherein the device is positioned above the torso or belly of a subject 10).

Regarding claim 48, Garn in view of Heywang-Koebrunner and Kim discloses the apparatus of claim 47. Garn further discloses: wherein the energy source comprises an ultrasound device, a laser device, an infrared device, or a light device configured to emit ultraviolet light or visible light (¶ [0085] discloses the use of a time-of-flight camera which necessarily includes a laser device, infrared device, or a light device configured to emit ultraviolet light or visible light).

Regarding claim 53, Garn in view of Heywang-Koebrunner and Kim discloses the apparatus of claim 12. Garn further disclose the processor is configured to use time-of-flight data in the determination of breathing amplitudes or breathing phases (¶ [0085] discloses the use of TOF camera to determine TOF data; ¶ [0107] discloses the determination of depth of respiration T).

Regarding claim 54, Garn in view of Heywang-Koebrunner and Kim discloses the apparatus of claim 17. The above combination further disclose the processor is configured to repeatedly determine the characteristic associated with the patient based on the energy after the energy is reflected from the patient while the at least one of the energy source or the receiver is mounted to the patient support via the mounting device (¶ [0111] of Garn discloses the successive determination of T at all times within the segments; Fig. 1 and ¶ [0082] of Garn depict the detector unit 20 being maintained at a fixed location; see the above 103 analysis with regards to the mounting via the patient support). 

Regarding claim 55, Garn in view of Heywang-Koebrunner and Kim discloses the apparatus of claim 25. The above combination further disclose the processor is configured to repeatedly determine the characteristic associated with the patient based on the energy after the energy is reflected from the patient while the at least one of the energy source or the receiver is mounted to the patient support via the mounting device (¶ [0111] of Garn discloses the successive determination of T at all times within the segments; Fig. 1 and ¶ [0082] of Garn depict the detector unit 20 being maintained at a fixed location; see the above 103 analysis with regards to the mounting via the patient support). 

Regarding claim 56, Garn in view of Heywang-Koebrunner and Kim discloses the apparatus of claim 47. The above combination further teaches or suggests the characteristic of the patient is repeatedly determined based on the energy reflected from the patient while the at least one of the energy source or the receiver is mounted to the patient support (¶ [0111] of Garn discloses the successive determination of T at all times within the segments; Fig. 1 and ¶ [0082] of Garn depict the detector unit 20 being maintained at a fixed location; see the above 103 analysis with regards to the mounting via the patient support). 

Regarding claim 57, Garn in view of Heywang-Koebrunner and Kim discloses the apparatus of claim 12. The above combination further teaches or suggests that the mounting location is at a head-end of the patient support, and wherein the telescopic arm extends over the head-end of the patient support (Fig. 1 of Heywang-Koebrunner depicts the mounting location at the head end).

Regarding claim 58, Garn in view of Heywang-Koebrunner and Kim discloses the apparatus of claim 12. The above combination further teaches or suggests that the energy source is attached to an end of the telescopic arm via a movable connector (¶ [0068] of Kim discloses that the coupling between the arm 30 and ultrasound transducer 32 permits a degree of freedom of movement).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Garn in view of  Heywang-Koebrunner and Kim, as applied to claim 2 above, and further in view of Aoki (U.S. Pub. No. 2016/0345867 A1). 
An alternate grounds of rejection of claim 3 is made based on a different interpretation of the claim.
Regarding claim 3, Garn in view of  Heywang-Koebrunner and Kim discloses the apparatus of claim 2. The above combination does not include a receiver configured to operate with the energy source.
In the same field of endeavor of respiratory movement signal analysis (Abstract of Aoki), Aoki discloses receivers configured to operate with the energy source, wherein the receiver is at the second location and is configured to receive the energy directly from the energy source (Fig. 1 and ¶¶ [0016]-[0017] disclose a plurality of marks at mark positions, wherein the marks are made of a material whose reflectance or absorption rate is different from that of the body;¶¶ [0046]-[0049] disclose light flux being emitted to body surface 32 and being used in the mark position detector 51, thereby indicating that the marks directly receive the emitted light flux; ¶ [0059] discloses that the projector 34 may be used in a time-of-flight measurement). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of the above combination to incorporate a receiver configured to operate with the energy source, wherein the receiver is at the second location and is configured to receive the energy directly from the energy source, as taught by Aoki, to divide the body surface into a plurality of regions and obtain respiratory movement signal of each regions (¶¶ [0016]-[0017] of Aoki), thereby providing a more detailed analysis of the patient’s breathing.

Regarding claim 4, the above combination of Garn in view of  Heywang-Koebrunner, Kim, and Aoki teaches the apparatus of claim 3. The above combination further teaches or suggests that the receiver is at the second location and is configured to receive the energy directly from the energy source (¶¶ [0046]-[0049] of Aoki disclose light flux being emitted to body surface 32 and being used in the mark position detector 51, thereby indicating that the marks directly receive the emitted light flux).

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Garn in view of  Heywang-Koebrunner and Kim, as applied to claim 12 above, and further in view of Jeung (U.S. Pub. No. 2006/0079763 A1). 
Regarding claim 22, Garn in view of  Heywang-Koebrunner and Kim discloses the apparatus of claim 12. The above combination is silent with regards to a screen configured to display an image designed to be presented to the patient, wherein the screen is mounted in from of the patient for viewing by the patient, and wherein the screen is mounted to the support structure that is configured to maintain the energy source at a fixed location with respect to the patient support.
However, in the same field of medical systems and devices utilizing support structures, Jeung discloses a screen configured to display an image designed to be presented to the patient (Figs. 1-3 depict a screen 101 of a prompting device 100; ¶¶ [0009], [0028] discloses visual commands for prompting a patient to control their breathing), wherein the screen is mounted in from of the patient for viewing by the patient (Fig. 3 depicts screen 101 in front of the patient and mounted to arm 110), and wherein the screen is mounted to a support structure (Fig. 2 and ¶¶ [0026], [0030] disclose the screen 101 is carried by a structure 106; ¶ [0031] discloses that the structure 106 can having various shapes and configurations). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the support structure of the above combination to incorporate a screen configured to display an image designed to be presented to the patient, wherein the screen is mounted in from of the patient for viewing by the patient, and wherein the screen is mounted to the support structure, as taught by Jeung. The motivation would have been to provide prompts for controlling the patient’s breathing (¶ [0009] of Jeung) so as to provide a more accurate diagnostic analysis of the patient’s breathing. 

Regarding claim 23, Garn in view of  Heywang-Koebrunner, Kim, and Jeung discloses the apparatus of claim 22. The above combination further teaches the image is for instructing the patient to control a breathing of the patient (¶¶ [0009], [0028] of Jeung). 

Claims 29-30 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Garn in view of Heywang-Koebrunner and Kim, as applied to claim 12 above, and further in view of Aoki. 
Regarding claim 29, Garn in view of  Heywang-Koebrunner and Kim discloses the apparatus of claim 12. The above combination is silent regarding an additional energy source configured to emit energy. 
In the same field of endeavor of monitoring respiratory signals, Aoki discloses an additional energy source configured to emit energy (Fig.3  and ¶ [0047] disclose another light source 38). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the above combination to incorporate an additional energy source configured to emit energy as taught by Aoki. The motivation would have been to provide additional light for providing a better image of the body surface.

Regarding claim 30, Garn in view of  Heywang-Koebrunner and Kim discloses the apparatus of claim 30. Garn further discloses comprising one or more receivers for operation with the energy source(¶ [0085] of Garn discloses a detector unit 20 which may be a time-of flight camera. The Examiner notes that time-of-flight cameras comprise receivers that receive reflected energy), or for operation with the energy source and the additional energy source.

Regarding claims 36, Garn in view of  Heywang-Koebrunner and Kim discloses the apparatus of claim 12. The above combination does not include a fiducial wherein the energy source is configured to emit energy towards the fiducial. 
In the same field of endeavor of respiratory movement signal analysis (Abstract of Aoki), Aoki discloses a fiducial, wherein the energy is configured to emit energy towards the fiducial (Fig. 1 and ¶¶ [0016]-[0017] disclose a plurality of marks at mark positions, wherein the marks are made of a material whose reflectance or absorption rate is different from that of the body;¶¶ [0046]-[0049] disclose light flux being emitted to body surface 32 and being used in the mark position detector 51, thereby indicating that the marks directly receive the emitted light flux; ¶ [0059] discloses that the projector 34 may be used in a time-of-flight measurement). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of the above combination to incorporate a fiducial wherein the energy source is configured to emit energy towards the fiducial, as taught by Aoki, to divide the body surface into a plurality of regions and obtain respiratory movement signal of each regions (¶¶ [0016]-[0017] of Aoki), thereby providing a more detailed analysis of the patients breathing.

With regards to claim 37, Garn in view of  Heywang-Koebrunner, Kim, and Aoki discloses the apparatus of claim 36. The above combination teaches or suggests that the fiducial comprises a marker, a marker plate, or a marker block (¶¶ [0016]-[0017] of Aoki discloses markers). 

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Garn in view of Heywang-Koebrunner and Kim, as applied to claim 12 above, and further in view of Kayser (EP 3245943 A1) (paragraph references to Kayser are made with regards to the provided machine translation). 
Regarding claim 33, Garn in view of  Heywang-Koebrunner and Kim discloses the apparatus of claim 12. The above combination is silent regarding further comprising one or more accelerometer(s) configured to determine an orientation of the energy source with respect to one or more axes.
In a related system for monitoring respiratory movement using a depth sensor (¶ [0001] of Kayser), Kayser discloses one or more accelerometer(s) configured to determine an orientation of the energy source with respect to one or more axes (¶ [0012]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the detector of Garn to include one or more accelerometer(s) configured to determine an orientation of the energy source with respect to one or more axes as taught by Kayser. The motivation would have been to account for the orientation such that the position of the point cloud is no longer influenced by the structure-specific sensor angles of the depth sensor (¶ [0015] of Kayser). 

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Garn in view of Heywang-Koebrunner, Kim, and Aoki, as applied to claim 37 above, and further in view of McCloy (U.S. Pub. No. 2007/0183041 A1). 
Regarding claim 38, Garn in view of Heywang-Koebrunner, Kim, and Aoki teaches or suggests the apparatus of claim 37. The above combination teaches that the markers comprise retroreflective elements (¶ [0025] of Aoki). 
The above combination is silent regarding whether the marker comprises an active marker. 
In a related system for monitoring movement, McCloy discloses markers that are affixed to an object may be an active marker (e.g., light emitting diode markers), passive markers (e.g., retroreflective markers), or a combination of active and passive markers). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the passive markers of the above combination in view of Aoki with the active markers as taught by McCloy. Because both elements are capable of being used in a marker-tracking system, it would have been the simple substitution of one element for another to obtain predictable results. 

Claims 39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Garn in view of Heywang-Koebrunner and Kim, as applied to claim 12 above, and further in view of Wright (U.S. Pub. No. 2006/0100509 A1) (previously cited)
Regarding claims 39 and 41, Garn in view of Heywang-Koebrunner and Kim teaches or suggests the apparatus of claim 12. The above combination is silent with regards to a medical device comprising a treatment device configured to deliver treatment energy.
However, in the same field of medical systems and devices utilizing support structures, Wright discloses a medical device which comprises a treatment device configured to deliver treatment energy (at least abstract and paragraphs 0046 disclose wherein the system incorporates a radiation therapy system for delivering radiation therapy (treatment energy)). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination to incorporate a medical device which comprises a treatment device configured to deliver treatment energy, as taught by Wright, in order to allow the device to simultaneously track or determine movement or positioning of a subject and perform treatment procedures.

Claims 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Garn in view of  Heywang-Koebrunner and Kim, as applied to claim 47 above, and further in view of Jeung. 
Regarding claim 49, Garn in view of  Heywang-Koebrunner and Kim discloses the apparatus of claim 47. The above combination is silent with regards to displaying an image for viewing by the patient, wherein the screen is mounted in from of the patient for viewing by the patient
However, in the same field of medical systems and devices utilizing support structures, Jeung discloses displaying an image on a screen for viewing by the patient (Figs. 1-3 depict a screen 101 of a prompting device 100; ¶¶ [0009], [0028] discloses visual commands for prompting a patient to control their breathing), wherein the screen is mounted in from of the patient for viewing by the patient (Fig. 3 depicts screen 101 in front of the patient and mounted to arm 110), and wherein the screen is mounted to a support structure (Fig. 2 and ¶¶ [0026], [0030] disclose the screen 101 is carried by a structure 106; ¶ [0031] discloses that the structure 106 can having various shapes and configurations). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of the above combination to incorporate displaying an image for viewing by the patient, wherein the screen is mounted in from of the patient for viewing by the patient, as taught by Jeung. The motivation would have been to provide prompts for controlling the patient’s breathing (¶ [0009] of Jeung) so as to provide a more accurate diagnostic analysis of the patient’s breathing. 
Regarding claim 50, Garn in view of  Heywang-Koebrunner, Kim, and Jeung discloses the apparatus of claim 49. The above combination further teaches the image is for instructing the patient to control a breathing of the patient (¶¶ [0009], [0028] of Jeung). 

Response to Arguments
§ 103 Rejections
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See the above 103 analysis with regards to the new grounds of prior art rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.K./Examiner, Art Unit 3791                                                                                                                                                                                                        


/ETSUB D BERHANU/Primary Examiner, Art Unit 3791